Name: Council Regulation (EC) No 2098/2003 of 27 November 2003 amending Regulation (EC) No 1080/2000 on support for the United Nations Interim Mission in Kosovo (UNMIK) and the Office of the High Representative in Bosnia and Herzegovina (OHR)
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  economic conditions;  EU finance
 Date Published: nan

 Avis juridique important|32003R2098Council Regulation (EC) No 2098/2003 of 27 November 2003 amending Regulation (EC) No 1080/2000 on support for the United Nations Interim Mission in Kosovo (UNMIK) and the Office of the High Representative in Bosnia and Herzegovina (OHR) Official Journal L 316 , 29/11/2003 P. 0001 - 0002Council Regulation (EC) No 2098/2003of 27 November 2003amending Regulation (EC) No 1080/2000 on support for the United Nations Interim Mission in Kosovo (UNMIK) and the Office of the High Representative in Bosnia and Herzegovina (OHR)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 181a(2), first sentence thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Stability Pact for south-eastern Europe (SP) is a regional policy framework that was established by the international community in Cologne on 10 June 1999 in order to support the countries in that region in their efforts to foster peace, democracy, respect for human rights and economic prosperity, and to achieve stability in the region as a whole.(2) Paragraph 13 of the SP stipulates that the SP will have a special coordinator appointed by the European Union, after consultation with the Organisation for Security and Cooperation in Europe (OSCE) Chairman in Office and other participants, and endorsed by the OSCE Chairman in office. Provisions should therefore be made for a procedure for the appointment of the Special Coordinator of the Stability Pact (Special Coordinator).(3) The Special Coordinator chairs the south-eastern Europe regional table, which ensures coordination of activities of and among three working tables. The Special Coordinator promotes the achievement of the SP objectives where the SP proves to have an added value, with a view to fostering regional cooperation and enhancing regional ownership, and ensuring complementarity between the work of the SP and the stabilisation and association process of the Union.(4) Financial support to the regular operation of the SP is an important factor in achieving the goals of the European Community in the region, in particular in promoting regional cooperation and optimising the effectiveness of Community assistance.(5) Regulation (EC) No 1080/2000(2) established a legal framework that could also cover the Community's financial support to the SP.(6) Regulation (EC) No 1080/2000 should therefore be amended to extend its scope to include the SP,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1080/2000 is hereby amended as follows:1. The title is replaced by the following:"Council Regulation (EC) No 1080/2000 of 22 May 2000 on support for the United Nations Interim Mission in Kosovo (UNMIK), the Office of the High Representative in Bosnia and Herzegovina (OHR) and the Stability Pact for south-eastern Europe (SP)".2. Article 1 is replaced by the following:"Article 11. Within the context of its policy of reconstruction, aid to assist the return of refugees and displaced persons and economic and regional cooperation with Kosovo and Bosnia and Herzegovina, as well as its policy towards the region as a whole, the Community shall contribute financially to the establishment and operation of the UNMIK (fourth pillar), the OHR and the Special Coordinator of the Stability Pact.2. This financing shall be in the form of a grant to the budgets of the UNMIK, the OHR and the Special Coordinator."3. The following Article is inserted:"Article 1aThe Special Coordinator shall be appointed on an annual basis by the Council acting by a qualified majority on a proposal from the Commission."4. The following sentence is added to Article 2(2), second subparagraph:"Co-financing in kind shall be possible."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 November 2003.For the CouncilThe PresidentR. Castelli(1) Opinion delivered on 20 November 2003 (not yet published in the Official Journal).(2) OJ L 122, 24.5.2000, p. 27.